                        SPECIAL CONDITIONS OF RELEASE


                                                        Re: Felkins, Kristy Lynn
                                                        No.: 2:20-CR-175-TLN
                                                        Date:September 30, 2020

1. You must report to and comply with the rules and regulations of the Pretrial Services Agency;

2. You must reside at a location approved by the Pretrial Services Officer and not move or absent
   yourself from this residence for more than 24 hours without the prior approval of the Pretrial
   Services Officer;

3. You must cooperate in the collection of a DNA sample;

4. You must restrict your travel to the Eastern District of California and the District of Nevada
   unless otherwise approved in advance by the Pretrial Services Officer;

5. You must not apply for or obtain a passport or any other travel documents during the pendency of
   this case;

6. You must not possess, have in your residence, or have access to a firearm/ammunition, destructive
   device, or other dangerous weapon; additionally, you must provide written proof of divestment of
   all firearms/ammunition currently under your control;

7. You must refrain from excessive use of alcohol or any use of a narcotic drug or other controlled
   substance without a prescription by a licensed medical practitioner; and you must notify Pretrial
   Services immediately of any prescribed medication(s). However, medicinal marijuana prescribed
   and/or recommended may not be used;

8. You must participate in a program of medical or psychiatric treatment (mental health
   counseling), including treatment for drug or alcohol dependency, as approved by the pretrial
   services officer. You must pay all or part of the costs of the counseling services based upon your
   ability to pay, as determined by the Pretrial Services Officer;

9. You must not associate or have any contact with your ex-husband unless in the presence of
   counsel or otherwise approved in advance by the Pretrial Services Officer;

10. You must report any contact with law enforcement to your Pretrial Services Officer within 24
    hours; and

11. You must participate in a computer restriction and monitoring program as directed by the Pretrial
    Services Officer. You must allow the Pretrial Services Officer to install monitoring software on
    any computers to which you have access, as approved by the Court, and you must not remove,
    tamper with, or in any way circumvent the software.
